In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-063 CV

____________________


IN THE MATTER OF J.D.V.




On Appeal from the 279th District Court
Jefferson County, Texas

Trial Cause No. F-9838-J




MEMORANDUM OPINION (1)
	J.D.V. filed notice of appeal on February 11, 2005, from an order transferring
jurisdiction to criminal court.  Upon receiving the notice of appeal, we notified the parties
that our jurisdiction was not apparent from the notice of appeal, and warned that appeal
would be dismissed unless our jurisdiction was established.  The appellant did not file a
response.  See Tex. Fam. Code Ann. § 54.02 (Vernon 2002).  We conclude the notice
of appeal did not invoke our jurisdiction and that jurisdiction is vested in the district court
of criminal jurisdiction.  See Tex. Fam. Code Ann. § 56.01 (Vernon 2002). 
Accordingly, the appeal is dismissed.
	APPEAL DISMISSED.
										PER CURIAM
Opinion Delivered April 14, 2005 
Before Gaultney, Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.